DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 11, 13-17, 19-24 have been allowed.
	Claims 21-24 have been newly added.
	Claims 1-10, 12 and 18 have been cancelled.
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 8-11) of 04/12/2022, amended claims filled on 04/12/2022 and closet prior art of record Lee (US20100026230A1).
Lee discloses the servo has an actuator movable between two boundary positions by driving a servomotor whose driving factor and driving direction form motor coordinates. Effective coordinates result in a traverse path (S) of the actuator. A controller drives the servomotor in lower number of revolution modes and/or moves the actuator to one of the boundary positions. An estimator module supports a conversion function between the motor coordinates and the effective coordinates, based on coordinates of the boundary positions and the motor coordinates dependent of the boundary positions.
In regards to claim 11, Lee either individually or in combination with other prior art fails to teach or render obvious controlling, by the calculation unit, a movement of each actuator to place each said at least one seat element to be actuated of the seat in a predetermined reference position; - for each actuator: operating the movement of the actuator in a first direction to move said at least one seat element towards a first position; comparing a value of a characteristic variable associated with the actuator with a predetermined first reference value; if the value of the characteristic variable exceeds the first reference value, operating the movement of the actuator in a second direction opposite to the first direction to move said at least one seat element towards a second position that is different than the first position; comparing the value of the characteristic variable associated with the actuator with a predetermined second reference value; if the value of the characteristic variable exceeds the second reference value, saving a position occupied by the actuator as the position of a first mechanical stop of the actuator, wherein the first mechanical stop of the actuator corresponds to said second position of said at least one seat element, wherein the method further comprises, for each actuator, the steps of: - second operation of the movement of the actuator in the first direction to move said at least one seat element towards the first position, Page 2 of 11Appln. No. 16/468,854 Amendment dated: April 12, 2022 Office action dated: November 12, 2021 comparing the value of the characteristic variable associated with the actuator with the predetermined first reference value; if the value of the characteristic variable exceeds the first reference value, saving the position occupied by the actuator as the position of a second mechanical stop of the actuator, wherein the second mechanical stop of the actuator corresponds to said first position of said at least one seat element.
In regards to claim 19, Lee either individually or in combination with other prior art fails to teach or render obvious control a movement of each actuator among at least one actuator, each actuator being configured to actuate at least one seat element to be actuated of a seat, to place each said at least one seat element to be actuated in a predetermined reference position; for each actuator: operate the movement of the actuator in a first direction to move said at least one seat element towards a first position; - compare a value of a characteristic variable associated with the actuator with a predetermined first reference value; if the value of the characteristic variable exceeds the first reference value, operate the movement of the actuator in a second direction opposite to the first direction to move said at least one seat element towards a second position that is different than the first position; compare the value of the characteristic variable associated with the actuator with a predetermined second reference value; if the value of the characteristic variable exceeds the second reference value, save a position occupied by the actuator as the position of a first mechanical stop of the actuator, wherein the first mechanical stop of the actuator corresponds to said second position of said at least one seat element, the calculation unit being further configured to, for each actuator: operate a second time the movement of the actuator in the first direction to move said at least one seat element towards the first position, Page 5 of 11Appln. No. 16/468,854 Amendment dated: April 12, 2022 Office action dated: November 12, 2021 compare the value of the characteristic variable associated with the actuator with the predetermined first reference value; and - if the value of the characteristic variable exceeds the first reference value, save the position occupied by the actuator as the position of a second mechanical stop of the actuator, wherein the second mechanical stop of the actuator corresponds to said first position of said at least one seat element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662